
	

113 SRES 130 ATS: Designating the week of May 1 through May 7, 2013, as “National Physical Education and Sport Week”.
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 130
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Ms. Klobuchar (for
			 herself and Mr. Thune) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 1 through May
		  7, 2013, as National Physical Education and Sport
		  Week.
	
	
		Whereas a decline in physical activity has contributed to
			 the unprecedented epidemic of childhood obesity, which has more than tripled in
			 the United States since 1980;
		Whereas regular physical activity is necessary to support
			 normal and healthy growth in children and is essential to the continued health
			 and well-being of children;
		Whereas according to the Centers for Disease Control,
			 overweight adolescents have a 70- to 80-percent chance of becoming overweight
			 adults, increasing their risk for chronic disease, disability, and
			 death;
		Whereas physical activity reduces the risk of heart
			 disease, high blood pressure, diabetes, and certain types of cancers;
		Whereas type 2 diabetes can no longer be referred to as
			 late in life or adult onset diabetes because type
			 2 diabetes presently occurs in children as young as 10 years old;
		Whereas the Physical Activity Guidelines for Americans
			 issued by the Department of Health and Human Services recommend that children
			 engage in at least 60 minutes of physical activity on most, and preferably all,
			 days of the week;
		Whereas according to the Centers for Disease Control, only
			 19 percent of high school students are meeting the goal of 60 minutes of
			 physical activity each day;
		Whereas children spend many of their waking hours at
			 school and, as a result, need to be active during the school day to meet the
			 recommendations of the Physical Activity Guidelines for Americans;
		Whereas nationally, according to the Centers for Disease
			 Control, 1 out of 4 children does not attend any school physical education
			 classes, and fewer than 1 in 4 children get 20 minutes of vigorous activity
			 every day;
		Whereas teaching children about physical education and
			 sports not only ensures that the children are physically active during the
			 school day, but also educates the children on how to be physically active and
			 the importance of physical activity;
		Whereas according to a 2006 survey by the Department of
			 Health and Human Services, 3.8 percent of elementary schools, 7.9 percent of
			 middle schools, and 2.1 percent of high schools provide daily physical
			 education (or an equivalent) for the entire school year, and 22 percent of
			 schools do not require students to take any physical education courses at
			 all;
		Whereas according to that 2006 survey, 13.7 percent of
			 elementary schools, 15.2 percent of middle schools, and 3.0 percent of high
			 schools provide physical education (or an equivalent) at least 3 days per week
			 for the entire school year for students in all grades in the school;
		Whereas research shows that fit and active children are
			 more likely to thrive academically;
		Whereas increased time in physical education classes can
			 help the attention, concentration, and achievement test scores of
			 children;
		Whereas participation in sports teams and physical
			 activity clubs, often organized by the school and run outside of the regular
			 school day, can improve grade point average, school attachment, educational
			 aspirations, and the likelihood of graduation;
		Whereas participation in sports and physical activity
			 improves self-esteem and body image in children and adults;
		Whereas children and youths who partake in physical
			 activity and sports programs have increased motor skills, healthy lifestyles,
			 social skills, a sense of fair play, strong teamwork skills, self-discipline,
			 and avoidance of risky behaviors;
		Whereas the social and environmental factors affecting
			 children are in the control of the adults and the communities in which the
			 children live, and therefore, the people of the United States share a
			 collective responsibility in reversing the childhood obesity epidemic;
		Whereas if efforts are made to intervene with unfit
			 children to bring those children to physically fit levels, then there may also
			 be a concomitant rise in the academic performance of those children; and
		Whereas Congress strongly supports efforts to increase
			 physical activity and participation of children and youth in sports: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of May 1 through May 7, 2013, as National Physical Education and
			 Sport Week;
			(2)recognizes
			 National Physical Education and Sport Week and the central role of physical
			 education and sports in creating a healthy lifestyle for all children and
			 youth;
			(3)supports the
			 implementation of local school wellness policies (as that term is described in
			 section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758b)) that include ambitious goals for physical education, physical activity,
			 and other activities that address the childhood obesity epidemic and promote
			 child wellness; and
			(4)encourages
			 schools to offer physical education classes to students and work with community
			 partners to provide opportunities and safe spaces for physical activities
			 before and after school and during the summer months for all children and
			 youth.
			
